Citation Nr: 0611981	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to compensation payable at the current rate 
provided in 38 U.S.C.A. § 1114(j) from June 1, 1994, for a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the RO that denied 
compensation payable at the current rate provided in 
38 U.S.C.A. § 1114(j) from June 1, 1994, following the grant 
of service connection for chronic paranoid schizophrenia and 
the award of a TDIU.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
nervous condition on May 4, 1994. 

2.  By rating decision in November 2002, the RO granted 
service connection and assigned an initial 70 percent 
evaluation for chronic paranoid schizophrenia, and awarded a 
TDIU as a result of service-connected disability, effective 
May 4, 1994. 

3.  The veteran received compensation payable retroactively 
according to the monthly amounts specified at 38 U.S.C.A. 
§ 1114(j), ranging from $2,116.00 monthly beginning on 
June 1, 1994, to $2,193.00 monthly, beginning on December 1, 
2002, with amendments for dependent benefits.


CONCLUSION OF LAW

The claim for compensation payable at the current rate 
provided in 38 U.S.C.A. § 1114(j) from June 1, 1994, for a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability, is without legal 
merit.  38 U.S.C.A. § 1114(j) (West 2002 & Supp. 2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the March 2001 and April 2002 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

The August 2005 supplemental statement of the case also told 
the veteran to send information or evidence in his 
possession.  38 C.F.R. § 3.159(b).  

The veteran has been notified of the reasons for the denial 
of compensation payable at the current rate provided in 
38 U.S.C.A. § 1114(j) from June 1, 1994, and has been 
afforded the opportunity to present evidence and argument 
with respect to the claim.  These actions are sufficient to 
satisfy any duties to notify and assist owed him.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).



II.  Analysis

Historically, the veteran filed a claim for service 
connection for a nervous condition on May 4, 1994.  By rating 
decision in November 1994, service connection was denied; the 
veteran appealed.

In an April 1998 decision the Board denied service connection 
for a chronic acquired psychiatric disorder, variously 
diagnosed, on the basis that the claim was not well grounded.  
The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2000 Motion for Remand, the Secretary of 
Veterans Affairs moved to vacate the Board decision and 
remand the case to the Board for compliance with the VCAA.  
The Court granted the motion.  

In August 2001, the Board remanded the matter for additional 
development, to include a psychiatric examination.

By rating decision in November 2002, the RO granted service 
connection and assigned an initial 70 percent evaluation for 
chronic paranoid schizophrenia, and awarded a TDIU as a 
result of service-connected disability.  Each of these awards 
was effective May 4, 1994.  Notification of the compensation 
award was sent to the veteran in December 2002.

The December 2002 notification letter indicated the initial 
amount of $2,116.00 per month was awarded as of June 1, 1994, 
with successive legislative increases on December 1st of each 
year, culminating in an award of $2,193.00 per month as of 
December 1, 2002.  Additional adjustments were made in 
September 1996, for a child over age 18 entering school; in 
June 1998, for loss of a dependent; and in July 1998, for a 
child over age 18 terminating school or reaching age 23.

In February 2003, the veteran completed and submitted VA Form 
21-686c, Declaration of Status of Dependents, indicating that 
his marriage had terminated by divorce decree on April 15, 
1999.

In February 2003, the RO amended the compensation award to 
include additional benefits for the veteran's spouse and 
child in June 1998 and in July 1998; the loss of a dependent 
spouse in May 1999; the loss of a dependent child in July 
1998; and the yearly legislative increases on December 1st.

In a notice of disagreement, received in December 2003, the 
veteran's attorney contended that the plain language of 38 
U.S.C.A. § 1114(j) entitles the veteran to $2,193.00 per 
month, plus the appropriate amount of dependent benefits, 
from June 1, 1994.  He asserts that VA failed to rate the 
veteran's disabilities as totally disabling until November 
2002, and that the statutory amount should be calculated only 
while the disability was totally rated.

The Board notes that the rates of disability compensation 
payable to veterans are established by law at 38 U.S.C.A. § 
1114.  These rates are periodically adjusted by Congress, 
usually on an annual basis.  The current version of 38 
U.S.C.A. § 1114(j), providing for 100 percent disability to 
be payable at $2,193 monthly, was made effective by Congress 
"on December 1, 2001."  Pub. L. No. 107-94, Section 7, 
115 Stat. 902 (Dec. 21, 2001).  In previous years, Congress 
consistently specified the actual effective dates for 
amendments to Section 1114.

Unless specifically provided otherwise, a new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of the new law or regulation.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

While the veteran's attorney has argued, repeatedly, that the 
"plain language" of 38 U.S.C.A. § 1114(j) requires payment 
at the dollar amount written into the version of the statute 
in effect at the time of issuance of the rating decision that 
granted the award, the changes to the rates of payment under 
§ 1114 were given no retroactive applicability.  Under Kuzma 
the effective date of the change could be no earlier than the 
effective date of the change.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that VA's decision to pay 
retroactive benefits in nominal dollars was legally correct.  
Sandstrom v. Principi, 358 F.3d 1376, 1379 (Fed. Cir. 2004).  
In Sandstrom the Federal Circuit recognized that the veteran 
was paid the amount that should have been paid had the award 
been in effect during earlier periods.  For instance it noted 
that he was paid "1969 dollars" in 1996.  The court upheld 
VA's actions in this regard.

The Board is bound by the laws enacted by Congress, the 
regulations of the VA, the instructions of the Secretary, and 
the precedent opinions of VA's Chief Legal Officer. 38 
U.S.C.A. § 7104(c).  It is clear that the law with respect to 
monetary amounts payable to veterans for service-connected 
disability does not provide a basis to award the compensation 
benefits sought by the veteran.  Hence, the claim must be 
denied.

Where, as here, the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for compensation payable at the current rate 
provided in 38 U.S.C.A. § 1114(j) from June 1, 1994, for a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


